DETAILED ACTION

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2022, has been entered.



Claim Disposition

3.	Claims 13-14 and 20 has been cancelled. Claim 21 has been added. Claims 1-12, 15-19 and 21 are pending. Claims 12, 15-19 and 21 are under examination. Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.12(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim.



Claim Objection

4.	Claims 12, 16 and 19 are objected to for the following formalities:
For clarity and precision of claim language it is suggested that claim 12 is amended to delete the extraneous “or”  between the roman numerates (i)-(xii), see for example, “...(i) …[[or]] (ii)….[[or]] (iii)…[[or]] (iv)…”.
For clarity and precision of claim language it is suggested that claim 16 is amended to read, “…aglycone under suitable reaction conditions to form a reaction mixture; and isolating the glycosylated TDP-deoxysugar from the reaction mixture.
For clarity it is suggested that claim  19 is amended to correctly spell ‘glycosyltransferase’.
Appropriate correction is required.






Claim Rejections - 35 USC §112 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


5.	Claims 12, 15-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. 
The claimed invention as amended are directed to a method of producing a TDP-deoxysugar in a recombinant microorganism (see claim 12, for example), wherein the microorganism has several functional deletions such as rmlC, rmID, wecE, WecD,zwf and ptsG (see claims 12 and 18); expresses a recombinant RmlA and expresses the laundry list provided in (i)-(xii). The claimed invention is not adequately described because it encompasses a large genus of recombinant microorganisms. In addition, the claimed method produces and isolates TDP-deoxysugar and then provides a ‘wherein’ clause indicating a laundry list of modifications to the microorganism, however, there is no nexus made between the modifications and the production of the desired product, TDP-deoxysugar. No specific organism is named that can tolerate the gamut of modifications and still produce the desired product. It is noted  that claim 21 recites an organism, however, the independent claim needs to stand on its own. Dependent claim 21 is included in the rejection because it does not rectify all the deficiencies.  At page 24 of the specification it is disclosed that constructing specific TDP-deoxysugar production E. coli strains, “based on the protein expression data, only genes that expressed at least 5% soluble protein (as visualized on SDS-PAGE) in zucTKDG were utilized for production studies’. The claimed invention is overly broad and not commensurate in scope with the disclosure in the specification. 
Thus, the claimed invention encompasses a large variable genus, not adequately described. Although the claimed invention is directed to a method, the products involved is not fully defined, thus the claimed invention as a whole is not adequately described. 
The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Moreover, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64,
19 USPQ2d 1111, 1117 (Fed. Cir. 1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed’ (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). The skilled artisan cannot envision the detailed chemical structure of the encompassed genus encompassed, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993). Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



6.	 Claims 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlIA 35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 lacks clear antecedent basis for the recitation of “the reaction mixture”.
Claim 19 lacks clear antecedent basis for the recitation of “the glycotransferase”.
Clarification is needed.





Response to Arguments
7. 	Applicant's comments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant's comments are moot. Note that a new rejection has been instituted for the reasons set forth above based on
amendments made to the claims.
 



Conclusion

8.	No claims are presently allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number
is (571)272-0957. The examiner can normally be reached on Monday-Friday from
9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information

for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652